Title: From George Washington to Major General Israel Putnam, 21 July 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
11 Miles in the Clove [N.Y.] July 21st 1777

The Intelligence, which occasioned us to advance from the Entrance of the Clove yesterday Morning I find to have been premature, and mean to remain here till I have your Answer. What I wish to be particularly and certainly informed of, is, Whether you have received any further Accounts from Genl Silliman or Other persons contiguous to the Water respecting the Ships that were seen going up the Sound—Whether they have come to Anchor and where—Whether they have Troops on board or have landed any and what Number of Ships in the whole have appeared. You will, I say, give me the most particular information you have obtained in these several instances immediately by Express. I shall anxiously wait for your Answer and have no doubt of receiving it tonight. Our situation here is distressing & the conduct of Genl Howe extremely embarrassing. I am

G. W——n

